               Case 3:20-cv-00133-JCH Document 85-1 Filed 04/26/20 Page 1 of 1


                                                                                 April 26, 2020

                                 VIA CM/ECF
JAKUB J. MADEJ
                                 Honorable Janet C. Hall,
65 DWIGHT ST, APT A11            U.S. District Judge
NEW HAVEN, CT 06511              District of Connecticut
203 928 8486 TEL                 141 Church Street
646 776 0066                     New Haven, CT 06510
203 902 0070 FAX
                                 Re: Madej v. Yale Univ. et al, Case No. 3:20-cv-00133-JCH
206 ELM STREET
                                 Dear Judge Hall:
PO BOX 4000

NEW HAVEN, CT 06511                    I am the plaintiff in this case. Attached is a redacted copy of
                                 Exhibit 24, which I previously sought to file under seal. Dkt 21.
J.MADEJ@LAWSHEET.COM

                                       Defense counsel agrees with all redactions, and indicated no
                                 further objections.

                                       I arranged an unredacted copy to be delivered to Chambers
                                 within a week (or less) from today.

                                       Thank you for courtesies extended to plaintiff.



                                                                                Sincerely,



                                                                                Jakub Madej




                                 CC: Patrick M. Noonan, Esq. (via CM/ECF)
